Detailed Action

Priority Date

The priority date of the instant application is February 22, 2006 because application 11/360,252 is the earliest application disclosing the use of keys for limiting the use of a sensor. 

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 10 and 11 of U.S. Patent No. 7,640,048. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a method to limit the use of an analyte sensor, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to arrive to the broader claims as recited in the instant application.

Instant Application
16/674,817
US Patent
7,640,048
Claim 1: A method for limiting use of an analyte sensor to a predetermined time period, the method comprising: 




























providing a key associated with an analyte sensor, wherein the key is configured to control an amount of time over which information is obtained from the analyte sensor.
Claim 1: A method for distributing and controlling use of an implantable sensor system comprising reusable and single-use parts, the method comprising: 

providing a single-use device associated with the sensor system; 

providing information associated with the single-use device; determining information indicative of sensor insertion into a host's tissue or information indicative of sensor removal from the host's tissue; and 

providing a reusable device associated with a sensor system, wherein the reusable device is configured to provide sensor information responsive to receipt of the information associated with the single-use device, wherein the single-use device comprises an analyte sensor, and wherein the information associated with the single-use device comprises sensor insertion information configured to enable the sensor system to control a number of sensor insertions by using a number of sensor initializations or a number of iterations of sensor duration.

Claim 10: The method of claim 1, wherein the reusable device is configured to wirelessly receive a key.

Claim 11: The method of claims 9 or 10, wherein the key comprises sensor duration information configured to enable the sensor system to control an amount of time over which information is obtained from the single-use device or is displayed by the reusable device.


Claim 11: A method for distributing and controlling use of implantable sensor systems comprising reusable and disposable parts, the method comprising: 


providing a single-use device associated with the sensor system, 

wherein the single-use device is configured to be inserted into a host's tissue; 




providing a key associated with the single-use device; and providing a reusable device associated with a sensor system, 














wherein the reusable device is configured to provide sensor information responsive to receipt of the key.
Claim 1: A method for distributing and controlling use of an implantable sensor system comprising reusable and single-use parts, the method comprising: 

providing a single-use device associated with the sensor system; 

providing information associated with the single-use device; determining information indicative of sensor insertion into a host's tissue or information indicative of sensor removal from the host's tissue; and 

providing a reusable device associated with a sensor system, wherein the reusable device is configured to provide sensor information responsive to receipt of the information associated with the single-use device, wherein the single-use device comprises an analyte sensor, and wherein the information associated with the single-use device comprises sensor insertion information configured to enable the sensor system to control a number of sensor insertions by using a number of sensor initializations or a number of iterations of sensor duration.

Claim 10: The method of claim 1, wherein the reusable device is configured to wirelessly receive a key.

Claim 11: The method of claims 9 or 10, wherein the key comprises sensor duration information configured to enable the sensor system to control an amount of time over which information is obtained from the single-use device or is displayed by the reusable device.




Claim(s) 1 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 8,750,955. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a method to limit the use of an analyte sensor, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to arrive to the broader claims as recited in the instant application.

Instant Application
16/674,817
US Patent
8,750,955
Claim 1: A method for limiting use of an analyte sensor to a predetermined time period, the method comprising: 























providing a key associated with an analyte sensor, wherein the key is configured to control an amount of time over which information is obtained from the analyte sensor.
Claim 1: A system for limiting use of a continuous glucose sensor to a predetermined duration of time, the system comprising: 

a transcutaneous continuous glucose sensor configured to measure a glucose concentration in a host for a predetermined duration of time; 

a reusable device configured to display real-time sensor data from the transcutaneous continuous glucose sensor during the predetermined duration of time; and 

electronic circuitry configured to detect, by evaluating a signal from the transcutaneous continuous glucose sensor, at least one of sensor insertion into tissue of the host or sensor removal from tissue of the host, wherein the reusable device is configured to control display of the real-time sensor data from the transcutaneous continuous glucose sensor based at least in part on at least one of the detected sensor insertion into tissue of the host or the detected sensor removal from tissue of the host.


Claim 2: The system of claim 1, wherein the reusable device is configured to receive a key.
Claim 3: The system of claim 2, wherein the key comprises sensor duration information.
Claim 11: A method for distributing and controlling use of implantable sensor systems comprising reusable and disposable parts, the method comprising: 

providing a single-use device associated with the sensor system, wherein the single-use device is configured to be inserted into a host's tissue; 

providing a key associated with the single-use device; and providing a reusable device associated with a sensor system, 















wherein the reusable device is configured to provide sensor information responsive to receipt of the key.
Claim 1: A system for limiting use of a continuous glucose sensor to a predetermined duration of time, the system comprising: 


a transcutaneous continuous glucose sensor configured to measure a glucose concentration in a host for a predetermined duration of time; 

a reusable device configured to display real-time sensor data from the transcutaneous continuous glucose sensor during the predetermined duration of time; and 

electronic circuitry configured to detect, by evaluating a signal from the transcutaneous continuous glucose sensor, at least one of sensor insertion into tissue of the host or sensor removal from tissue of the host, wherein the reusable device is configured to control display of the real-time sensor data from the transcutaneous continuous glucose sensor based at least in part on at least one of the detected sensor insertion into tissue of the host or the detected sensor removal from tissue of the host.


Claim 2: The system of claim 1, wherein the reusable device is configured to receive a key.
Claim 3: The system of claim 2, wherein the key comprises sensor duration information.





Claim(s) 1 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 33 of U.S. Patent No. 8,231,531. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a method to limit the use of an analyte sensor, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, at the time of the invention, to arrive to the broader claims as recited in the instant application.

Instant Application
16/674,817
US Patent
8,231,531
Claim 1: A method for limiting use of an analyte sensor to a predetermined time period, the method comprising: 














providing a key associated with an analyte sensor, wherein the key is configured to control an amount of time over which information is obtained from the analyte sensor.
Claim 33: A sensor system configured to measure an analyte concentration in a host, the system comprising: 

a sensor configured to be implanted in a host and configured to measure an analyte concentration in a tissue of the host, the sensor having an ex vivo portion that resides outside of a body of the host during use; 

electronics operatively connectable to the ex vivo portion of the sensor and configured to provide analyte data representative of the analyte concentration in the host, wherein the electronics are configured to identify an insertion of an in vivo portion of the sensor into the tissue of the host; 

a hardware key configured to connect to the electronics, wherein the hardware key comprises information selected from the group consisting of manufacturing information, calibration information, identification information, expiration information, duration information, insertion information, and combinations thereof; and packaging configured to contain the sensor and the hardware key.
Claim 11: A method for distributing and controlling use of implantable sensor systems comprising reusable and disposable parts, the method comprising: 

providing a single-use device associated with the sensor system, wherein the single-use device is configured to be inserted into a host's tissue; 



providing a key associated with the single-use device; and providing a reusable device associated with a sensor system, 




wherein the reusable device is configured to provide sensor information responsive to receipt of the key.
Claim 33: A sensor system configured to measure an analyte concentration in a host, the system comprising: 


a sensor configured to be implanted in a host and configured to measure an analyte concentration in a tissue of the host, the sensor having an ex vivo portion that resides outside of a body of the host during use; 

electronics operatively connectable to the ex vivo portion of the sensor and configured to provide analyte data representative of the analyte concentration in the host, wherein the electronics are configured to identify an insertion of an in vivo portion of the sensor into the tissue of the host; 

a hardware key configured to connect to the electronics, wherein the hardware key comprises information selected from the group consisting of manufacturing information, calibration information, identification information, expiration information, duration information, insertion information, and combinations thereof; and packaging configured to contain the sensor and the hardware key.






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim recites in lines 4-5 “obtained from the analyte sensor”. An analyte sensor is defined in line 1 and in line 3 of the claim. It is unclear if the limitations of lines 4-5 are referring to the sensor defined in line 1 or to the sensor defined in line 3. For this reason, the claim is indefinite. The examiner has interpreted line 3 of the claim in the following way in order to advance prosecution: “providing a key associated with [[an]] the analyte sensor”.

In regards to claims 2-10, the claims are indefinite due to their dependency on indefinite claim 1.

In regards to claim 2, line 1 of the claim has the same issues described in the rejection of claim 1. For this reason, the claim is indefinite. If claim 1 is amended as suggested, the issue of claim 2 will be solved.

In regards to claim 5, line 2 of the claim has the same issues described in the rejection of claim 1. For this reason, the claim is indefinite. If claim 1 is amended as suggested, the issue of claim 5 will be solved.

In regards to claim 8, the claim recites in line 1 “selected from the group consisting of”. The word “the” in front of the limitation “group” means that the limitation was previously defined. However, the limitation was not previously defined. Therefore, the limitation lacks of antecedent basis, and the claim is indefinite. The examiner has interpreted line 1 of the claim in the following way in order to advance prosecution: “selected from [[the]] a group consisting of”.

In regards to claim 11, the claim recites in line 3 “associated with the sensor system”. Claim 11 defines multiple sensor systems in line 1. It is unclear to which sensor system of line 1 the limitation of line 3 is referring. For this reason, the claim is indefinite. The examiner has interpreted line 1 of the claim in the following way in order to advance prosecution:
A method for distributing and controlling use of an implantable sensor system[[s]] comprising a reusable part and a disposable part[[s]], the method comprising:
providing a single-use device associated with the sensor system, wherein the single-use device is configured to be inserted into a host's tissue;
providing a key associated with the single-use device; and
providing a reusable device associated with [[a]] the sensor system, wherein the reusable device is configured to provide sensor information responsive to receipt of the key.

In regards to claims 12-20, the claims are indefinite due to their dependency on indefinite claim 11.

In regards to claim 17, line 2 of the claim has the same issues described in the rejection of claim 8. For this reason, the claim is indefinite.

In regards to claim 20, the claim recites in line 2 “to enable the sensor system”. Claim 11 defines multiple sensor systems in line 1 and in line 6. It is unclear to which sensor of claim 11 the limitation of line 2 is referring. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 8, 9, 11-14, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426).

In regards to claim 1, Say teaches a method for monitoring glucose using an analyte sensor [fig. 1 element 42, col. 6 L. 55-61].
Say does not teach that the method comprises limiting use of an analyte sensor to a predetermined time period.
On the other hand, Neel teaches that the method comprises limiting use of the analyte sensor to a predetermined time period [col. 11 L. 52-61, col. 13 L. 36-48]. Neel teaches that the method comprises providing an expiration date (a key) associated with the analyte sensor [col. 11 L. 52-61, col. 12 L. 52-65]. Furthermore, Neel teaches that the key is configured to control an amount of time over which information is obtained from the analyte sensor [col. 12 L. 52-65, col. 13 L. 36-48].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of providing an expiration date for the analyte sensor in the method taught by Say because it will permit the system to obtain data only from analyte sensors that are not expired and are certified to provide accurate measurements.

In regards to claim 3, the combination of Say and Neel, as applied in claim 1 above, further teaches that the sensor is operatively connected to a receiver, wherein the receiver is configured to display sensor data [see Say fig. 1 elements 46 or 48, , col. 6 L. 64-67, col. 7 L. 1-2].  

In regards to claim 8, the combination of Say and Neel, as applied in claim 1 above, further teaches that the key can be a date that indicates when the sensor expires (sensor duration)  or a number of sensor systems [see Neel col. 11 L. 52-61, col. 12 L. 52-65].
The combination does not explicitly teach that the key is selected from the claimed group consisting of the claimed keys. However, one of ordinary skill in the art, at the time of the invention, would have selected the keys from the claimed group because those keys will help to determine the data that the sensor has expired and limit the use of the analyte sensor.  

In regards to claim 9, the combination of Say and Neel, as applied in claim 1 above, further teaches that the same key can be used for a lot of sensors that are sold/manufactured together [see Neel col. 11 L. 52-61]. This teaching means that the key is configured for use with a plurality of sensors.
  
In regards to claim 11, Say teaches a method for monitoring glucose using an implantable sensor system comprising a reusable part and a disposable part [fig. 1 elements 42 (disposable part) and 44 (reusable part), col. 6 L. 55-61, col. 27 L. 19-26]. Say teaches that the method comprises providing a single-use device associated with the sensor system, wherein the single-use device is configured to be inserted into a host's tissue [fig. 1 element 42, col. 6 L. 55-61, col. 27 L. 19-26]. Furthermore, Say teaches that the method comprises providing a reusable device associated with the sensor system wherein the reusable device is configured to provide sensor information [fig. 1 element 44, col. 6 L. 64-67, col. 7 L. 1-2].
Say does not teach that the method comprises limiting and controlling use of the implantable sensor system.
On the other hand, Neel teaches that the method comprises limiting use of a single use device to limit and control use of sensor systems [col. 11 L. 52-61, col. 13 L. 36-48]. Neel teaches that the method comprises providing an expiration date (a key) associated with the single use device [col. 11 L. 52-61, col. 12 L. 52-65]. Furthermore, Neel teaches that the reusable device is configured to provide sensor information responsive to the receipt of the key [col. 12 L. 52-65, col. 13 L. 36-48].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of providing an expiration date for the single use device to control the reusable device in the method taught by Say because it will permit the system to obtain data only from analyte sensors that are not expired and are certified to provide accurate measurements.

In regards to claim 12, the combination of Say and Neel, as shown in the rejection of claim 3 above, teaches the claimed limitations.

In regards to claim 13, the combination of Say and Neel, as applied in claim 12 above, further teaches that the reusable device further comprises an electronics unit configured to releasably mate with the single-use device [see Say col. 27 L. 19-26, col. 32 L. 12-16, col. 33 L. 7-20].  

In regards to claim 14, the combination of Say and Neel, as applied in claim 11 above, further teaches that the single use device can be replaced with a new single use device [see Say col. 27 L. 19-26]. Furthermore, the combination teaches that single use device can be sold in packages containing a plurality of single use devices [see Neel fig. 1, col. 3 L. 34-37, col. 11 L. 27-29]. This teaching means that the method comprises obtaining a package containing a plurality of single-use devices.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of selling the single use device in packages that contain multiple single use device in the method taught by Say because it will permit a user to purchase multiple single use devices at a reduced cost.

In regards to claim 18, the combination of Say and Neel, as applied in claim 11 above, further teaches that the reusable device is configured to receive the key via manual entry [see Neel col. 12 L. 60-65].  

In regards to claim 20, the combination of Say and Neel, as applied in claim 11 above, further teaches that the key comprises an expiration date (sensor duration information) configured to enable the sensor system to control an amount of time over which information is obtained from the single-use device or is displayed by the reusable device [see Neel col. 11 L. 52-61, col. 13 L. 36-53].  
Claim(s) 2 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) as applied to claim 1 and 11 above, and further in view of Fennell (US-8,112,240).

In regards to claim 2, the combination of Say and Neel, as applied in claim 1 above, further teaches that the analyte sensor is a glucose sensor [see Say col. 6 L. 55-59, col. 7 L. 9-12]. However, the combination does not teach that the sensor is transcutaneous.
On the other hand, Fennell teaches that the glucose sensor can be a transcutaneous glucose sensor [col. 1 L. 53-56].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Fennell’s teachings of using a transcutaneous sensor in the method taught by the combination because a transcutaneous sensor provides accurate glucose measurements.

In regards to claim 15, the combination of Say, Neel and Fennell, as shown in the rejection of claim 2 above, teaches the claimed limitations.

Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) as applied to claim 3 above, and further in view of Mannheimer et al. (US-6,553,241).

In regards to claim 4, the combination of Say and Neel, as applied in claim 3 above, further teaches that sensor data is transmitted to a receiver for evaluation and display [see Say see Say fig. 1 elements 46 or 48, col. 6 L. 64-67, col. 7 L. 1-2]. However, the combination does not teach that the receiver can also use the key.
On the other hand, Mannheimer teaches that the device in charge to evaluate and display sensor data can store in its memory the expiration data (the key) in order to prevent evaluation and display of the data when a sensor is expired [col. 4 L. 44-59].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Mannheimer’s teachings of providing the key to the device displaying the sensor data in the method taught by the combination because it will permit the receiver that displays the data to prevent displaying of data when the sensor has expired.
The combination of Say, Neel and Mannheimer teaches that the receiver can use the key to prevent displaying of data when the sensor has expired [see Mannheimer col. 4 L. 44-59]. Furthermore, the combination teaches the concept of the key being entered or downloaded by the user to the device that uses the key [see Neel col. 12 L. 59-65]. This teaching means that the device using the key receives the key.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of receiving the key in the receiver taught by the combination because it will permit the receiver to obtain the key after it has been manufactured.

In regards to claim 5, the combination of Say, Neel and Mannheimer, as applied in claim 4 above, teaches that the receiver will not display data from the sensor after the sensor has expired, wherein the key is used to determine if the sensor has expired [see Mannheimer 44-59]. This teaching means that the receiver is configured to control an amount of time over which information is displayed on the receiver from the sensor in response to the key.  

Claim(s) 6-7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) as applied to claim 1 and 11 above, and further in view of Bi et al. (US-8,606,684).

In regards to claims 6 and 7, the combination of Say and Neel, as applied in claim 1 above, further teaches that a key can be used by the system to limit the use of the data obtained by the sensor to a certain amount of time [see Neel col. 11 L. 52-61, col. 12 L. 59-65].  However, the combination does not teach that the key is a software key or a unique code.
On the other hand, Bi teaches that a license key (software key/unique code) can be used to limit the use of data to a certain amount of time [abstract L. 10-16].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Bi’s teachings of using software keys/unique codes to limit the use of data in the method taught by the combination because software keys/unique codes will provide a secure way to limit the use of the sensor and they are easy to implement.

In regards to claim 17, the combination of Say, Neel and Bi, as shown in the rejection of claim 6, teaches the claimed key being a license code.  Furthermore, the combination teaches that the license code is provided via download (electronic communication) [see Bi abstract L. 10-16].
The combination does not explicitly teach that the code is provided via communication selected from the claimed group. However, one of ordinary skill in the art, at the time of the invention, would have selected the communication used to provide the code from the claimed group because those type of communications provide reliable means of communication to provide the code to a user.  

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) as applied to claim 1 above, and further in view of Sperduti et al (US-8,407,097).

In regards to claims 10, the combination of Say and Neel, as applied in claim 1 above, further teaches that the key comprises an expiration date [see Neel col. 11 L. 52-61]. Also, the combination teaches that the key can be downloaded by a user [see Neel col. 12 L. 59-65]. However, the combination does not teach that the key can be obtained from an information tag.
On the other hand, Sperduti teaches that expiration dates can be encoded in a RFID tag that can be read by a reader [col. 26 L. 61-64, col. 27 L. 64-67].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Sperduti’s teachings of providing the expiration date/key in and RFID tag in the method taught by the combination because an RFID tag provides secure means to store the key for later retrieval.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) as applied to claim 11 above, and further in view of Bi et al. (US-8,606,684) and Satkunanathan et al. (US-7,676,437).

In regards to claims 16, the combination of Say and Neel, as applied in claim 11 above, further teaches that a key can be used by the system to limit the use of the data obtained by the sensor to a certain amount of time [see Neel col. 11 L. 52-61, col. 12 L. 59-65].  However, the combination does not teach that the key is a license code.
On the other hand, Bi teaches that a license key/code can be used to limit the use of data to a certain amount of time [abstract L. 10-16].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Bi’s teachings of using license codes to limit the use of the data in the method taught by the combination because software keys/unique codes will provide a secure way to limit the use of the sensor and they are easy to implement.
The combination of Say, Neel and Bi teaches that the single use device can be replaced with a new one [see Say col. 27 L. 19-26]. This teaching that the single use device can be sold in a package. However, the combination does not teach that the license code is a written license code provided in the package.  
On the other hand,  Satkunanathan teaches that a license code can be printed/written on a packaging of a product that is sold to a user [col. 16 L. 66-67, col. 17 L. 1-2].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Satkunanathan’s teachings of providing the license code in the package of the product being sold in the method taught by the combination because it will permit the manufacturer to associate a license code with each package that is going to be sold and it will permit the user to manually enter the code when the single use device is going to be used by the user.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) as applied to claim 11 above, and further in view of Bi et al. (US-8,606,684) and Naressi et al. (US-8,441,338).

In regards to claims 19, the combination of Say and Neel, as applied in claim 11 above, further teaches that a key can be received by the reusable device to limit the use of the data obtained by the sensor to a certain amount of time [see Neel col. 11 L. 52-61, col. 12 L. 59-65].  However, the combination does not teach that the key is received wirelessly.
On the other hand, Bi teaches that a license key/code can be used to limit the use of data to a certain amount of time [abstract L. 10-16].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Bi’s teachings of using license codes to limit the use of the data in the method taught by the combination because software keys/unique codes will provide a secure way to limit the use of the sensor and they are easy to implement.
The combination of Say, Neel and Bi teaches that the key that is received by the reusable device can be a license key [see Bi abstract L. 10-16]. However, the combination does not teach that the license key can be received wirelessly.
On the other hand, Naressi teaches that a license key can be obtained by reading an RFID tag storing the key with the device that uses the key [col. 27 L. 55-59]. This teaching means that the license key can be received wirelessly by the device using the key.
 It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Naressi’s teachings of receiving the license key wirelessly by reading an RFID tag in the method taught by the combination because an RFID tag provides secure means to store and to obtain the license key.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685